12/29/2014                                                                  Envelope Details


  Print this page

  Envelope 3557779
   Case Information
   Location                                      Court Of Criminal Appeals
   Date Filed                                    12/22/2014 09:15:27 AM
   Case Number
   Case Description
   Assigned to Judge
   Attorney                                      Jessica Akins
   Firm Name                                     Harris County District Attorney's Office
   Filed By                                      Jessica Akins
   Filer Type                                    Not Applicable
   Fees
   Convenience Fee                               $0.00
   Total Court Case Fees                         $0.00
   Total Court Filing Fees                       $0.00
   Total Court Service Fees                      $0.00
   Total Filing & Service Fees                   $0.00
   Total Service Tax Fees                        $0.00
   Total Provider Service Fees                   $0.00
   Total Provider Tax Fees                       $0.00
   Grand Total                                   $0.00
   Payment
   Account Name                                  Harris County District Attorney's Office
   Transaction Amount                            $0.00
   Transaction Response
   Transaction ID
   Order #

   Petition for Discretionary Review
   Filing Type                   EFileAndServe
   Filing Code                   Petition for Discretionary Review
   Filing Description            State's Petition for Discretionary Review
   Reference Number              COA # 01­12­01125­CR, Gary Wilson v. State
   Comments
   Status                        Rejected
   Fees
   Court Fee                     $0.00
   Service Fee                   $0.00
https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=38eaef30­e5c3­46c5­a407­76c1ef56015a   1/2
12/29/2014                                                                  Envelope Details

   Rejection Information
   Rejection
             Time       Rejection Comment
   Reason
                        The petition for discretionary review does not contain a certification in
             12/29/2014
                        compliance with T.R.A.P. 9.4(i)(3). Counsel's certification indicates this
   Other     11:42:39
                        document contains 9160 words exceeding the word limit of 4500. You have ten
             AM
                        days to tender a corrected petition for discretionary review.
   Documents
   Lead Document                  Gary Wilson ­ PDR.pdf                               [Original]


   eService Details
                                                                                                                     Date/Time
   Name/Email                                   Firm                     Service Type              Status   Served
                                                                                                                     Opened
   Jessica Akins              Harris County
                                                                         EServe                    Sent     Yes      Not Opened
   akins_jessica@dao.hctx.net DA
   Charles Hinton
                                                                         EServe                    Sent     Yes      Not Opened
   chashinton@sbcglobal.net
   Lisa McMinn                                                                                                       12/22/2014
                                                                         EServe                    Sent     Yes
   Lisa.McMinn@SPA.texas.gov                                                                                         01:41:29 PM




https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=38eaef30­e5c3­46c5­a407­76c1ef56015a                             2/2